t c summary opinion united_states tax_court george a delores cooper petitioner v commissioner of internal revenue respondent docket no 23764-97s filed date george a cooper and delores cooper pro sese jack t anagnostis for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - - respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and the issues for decision are whether petitioners are entitled to disallowed deductions for medical_expenses charitable_contributions personal_property_taxes and miscellaneous itemized_deduction expenses and whether petitioners received unreported interest and dividend income some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in willingboro new jersey on the date the petition was filed in this case the first issue for decision is whether petitioners are entitled to various disallowed deductions on their joint federal_income_tax returns petitioners claimed deductions for the following expenses for each respective year medical_expenses dollar_figure dollar_figure dollar_figure charitable_contributions big_number big_number big_number misc itemized_deduction expenses big_number big_number big_number personal_property_taxes big_number -o- in the statutory_notice_of_deficiency respondent disallowed all of these deductions respondent concedes that petitioners paid employee business_expenses of dollar_figure in each year for purchases of boots and safety glasses a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but that he is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 special substantiation rules exist for charitable_contributions a deduction for charitable_contributions generally is not allowed in the absence of written records sec_1_170a-13 income_tax regs see also sec_6001 sec_1_6001-1 e income_tax regs specific requirements which vary according to the type and amount of the contributions do not need to be set out in detail here petitioners admit that they have no substantiating documents for the various disallowed expense deductions petitioners also were unable to provide at trial any reliable details concerning the payment of the expenses other than with respect to the q4e- purchases of the boots and safety glasses consequently we sustain respondent’s determination that petitioners are not entitled to deductions for any of the other expenses furthermore petitioners are not entitled to deductions for the employee business_expenses conceded by respondent employee business_expenses generally are allowed as deductions under sec_162 however such expenses are miscellaneous_itemized_deductions and are allowed only to the extent that the aggregate of all miscellaneous_itemized_deductions exceed sec_2 percent of adjusted_gross_income see sec_62 sec_63 petitioners’ adjusted_gross_income was dollar_figure in dollar_figure in and dollar_figure in petitioners were allowed no other miscellaneous_itemized_deductions in any of the years in issue thus they are not entitled to any deduction for the yearly dollar_figure expense because it does not exceed percent of adjusted_gross_income in any year the second issue for decision is whether petitioners received unreported interest and dividend income respondent determined that petitioners received unreported interest_income of dollar_figure in and unreported dividend income of dollar_figure in and dollar_figure in gross_income generally includes income from whatever source derived including interest and dividend income sec_61 petitioners admit that they received but did not report the - - income reflected in the notice_of_deficiency respondent’s determination in this regard is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
